AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

eyewear

 

 

a
atten
a

SEP 06 2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 
 
 

 

UNITED STATES OF AMERICA JUDGMENT INA CRIM fi £CASE—-—— :
V. (For Offenses Committed @mor fier November't, (937). a
CORY ALAN ELGIN (1) ae ~ ees __DEPUT
Case Number: 3:18-CR-05151-JLS

Amber Rabon-Luna
Defendant’s Attorney

USM Number 72841 -298

C] _

THE DEFENDANT:

&] pleaded guilty to count(s) 1 of the Information

 

CL) was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Nature of Offense Count
18:2422(b); 18:2428(b) - Attempted Enticement Of A Minor l
The defendant is sentenced as provided in pages 2 through 6 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

C] The defendant has been found not guilty on count(s)

 

CL) Count(s) is dismissed on the motion of the United States.

Xx] Assessment: $100.00 imposed

[] JVTA Assessment*: $
The Court finds the defendant indigent
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.

] No fine C Forfeiture pursuant to order filed , included herein.

September 4, 2019

ate of Imposition of Se ce et
SX Lee

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

    
 
AO 245B (CASD Rev. 1/19) J udgment in a Criminal Case

 

DEFENDANT: CORY ALAN ELGIN (1) Judgment - Page 2 of 6
CASE NUMBER: 3:18-CR-05151-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
121 months

O

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Residential Drug Abuse Program (RDAP)

2. Sex Offender Treatment Program
3. FCI Englewood to accommodate RDAP and Sex Offender Treatment Program

Dx]

(1 The defendant is remanded to the custody of the United States Marshal.

[] The defendant must surrender to the United States Marshal for this district:
Ol at A.M. on

 

Las notified by the United States Marshal.

O The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
Ol onor before
U as notified by the United States Marshal.

1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-05151-JLS
AO 245B (CASD Rey. 1/ 19) Judgment in a Criminal Case

 

DEFENDANT: CORY ALAN ELGIN (1) Judgment - Page 3 of 6
CASE NUMBER: 3:18-CR-05151-JLS

SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
10 years

MANDATORY CONDITIONS

1. The defendant must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance, The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

L)The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4. UThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. E&lThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(]The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. (The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

3:18-CR-05151-JLS
AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CORY ALAN ELGIN (1) Judgment - Page 4 of 6
CASE NUMBER: 3:18-CR-05151-JLS

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to

unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must

permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction,
The probation officer may contact the person and confirm that the defendant notified the person about the risk,

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.

3:18-CR-05151-JLS
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: CORY ALAN ELGIN (1) Judgment - Page 5 of 6
CASE NUMBER: 3:18-CR-05151-JLS

SPECIAL CONDITIONS OF SUPERVISION

1. Report all vehicles owned or operated, or in which you have an interest, to the probation
officer.
Zi Submit your person, property, residence, abode, vehicle, papers, computer, social

media accounts, any other electronic communications or data storage devices or media,
and effects to search at any time, with or without a warrant, by any law enforcement or
probation officer with reasonable suspicion concerning a violation of a condition of
robation/supervised release or unlawful conduct, and otherwise in the lawful

discharge of the officer’s duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to
submit to a search may be grounds for revocation; you must warn any other residents
that the premises may be subject to searches pursuant to this condition.

2. Consent to third party disclosure to any employer, potential employer, concerning any
restrictions that are imposed by the court.

4. Not use or possess any computer, computer-related devices (pursuant to 18 U.S.C.
§ 1030(e)(1)), which can communicate data via modem, dedicated connections or
cellular networks, and their peripheral equipment, without prior approval by the court
or probation officer, all of which are subject to search and seizure. The offender must
consent to installation of monitoring software and/or hardware on any computer or
computer-related devices owned or controlled by the offender that will enable the
probation officer to monitor all computer use and cellular data. The offender must pay
for the cost of installation of the computer software.

5: Not associate with, or have any contact with, any known sex offenders unless in an
approved treatment and/or counseling setting.

6. Not initiate any contact (personal, electronic or otherwise) or associate with anyone
under the age of 18, unless in the presence of a supervising adult who is aware of the
offender's deviant sexual behavior and nature of offense and conviction, with the
exception of the offender's biological children, unless approved in advance by the probation officer.

Ts Not accept or commence employment or volunteer activity without prior approval of
the probation officer, and employment should be subject to continuous review and
assessment by the probation officer.

8. Not loiter within 200 yards of a school, schoolyard, playground, park, amusement
center/park, public swimming pool, arcade, daycare center, carnival, recreation venue,
library and other places primarily frequented by persons under the age of 18, without
prior approval of the probation officer.

3:18-CR-05151-JLS
AO 245B (CASD Rev. 1/19) J udgment in a Criminal Case

 

DEFENDANT: CORY ALAN ELGIN (1) Judgment - Page 6 of 6
CASENUMBER: _3:18-CR-05151-JLS

10.

11.

12.
i,

Not possess or view any materials such as videos, magazines, photographs, computer
images or other matter that depicts "sexually explicit conduct" involving children as
defined by 18 USC § 2256(2) and/or "actual sexually explicit conduct" involving adults
as defined by 18 USC § 2257(h)(1), and not patronize any place where such materials
or entertainment are the primary material or entertainment available.

Complete a sex offender evaluation, which may include periodic psychological,
physiological testing, and completion of a visual reaction time (VRT) assessment, at
the direction of the court or probation officer. If deemed necessary by the treatment
provider, the offender shall participate and successfully complete an approved statecertified
sex offender treatment program, including compliance with treatment

requirements of the program. The Court authorizes the release of the presentence
report, and available psychological evaluations to the treatment provider, as approved
by the probation officer. The offender will allow reciprocal release of information
between the probation officer and the treatment provider. The offender may also be
required to contribute to the costs of services rendered in an amount to be determined
by the probation officer, based on ability to pay. Polygraph examinations may be used
following completion of the formal treatment program as directed by the probation
officer in order to monitor adherence to the goals and objectives of treatment and as a
part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in
residence shall be pre-approved by the probation officer.

Register as a sex offender as prescribed by state and federal law.

Do not contact, direct or indirect, either telephonically, electronically, visually, verbally or through
written material, or through any third-party communication, with the victim (E.B.) or victim’s family.

3:18-CR-05151-JLS
